 

 [header.jpg]

 

 [side.jpg] 

 [footer.jpg]



March 23, 2012

 

Mr. KC Quintana

Stemcom d/b/a Pipeline Nutrition

18606 Chemille Drive

Lutz, FL 3358

  

Re:Agreement dated March 23, 2012

By and between Tree Top Industries, Inc., and

Stemcom d/b/a Pipeline Nutrition

  

Termination of a Material Definitive Agreement

 

On March 23, 2012, Tree Top Industries, Inc. (“Tree Top”) and Stemcom d/b/a
Pipeline Nutrition (“Stemcom”) agreed to mutually disengage from their
previously executed binding term sheet agreement of March 1, 2012. The agreement
was intended to facilitate the acquisition by Tree Top of 100% of the units of
Stemcom and their corresponding assets and liabilities. In exchange for the
units, Stemcom was to have been issued stock in GoHealth.MD, a subsidiary of
Tree Top. Subsequent to the signing of the agreement, both parties decided that
the acquisition model described in the term sheet was not appropriate to the
transaction both parties had envisioned.

 



Agreed to on March 23, 2012

 

Tree Top Industries, Inc.                           Stemcom d/b/a Pipeline
Nutrition     By: /s/ David Reichman       By: KC Quintana David Reichman,
Chairman & CEO         KC Quintana, President

